            Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
SERVICE EMPLOYEES INTERNATIONAL               )
UNION NATIONAL INDUSTRY                       )
PENSION FUND,                                 )
11 Dupont Circle, N.W., 9th Floor             )
Washington, DC 20036-1202,                    )
                                              )
and                                           )
                                              )
STEPHEN ABRECHT, RODERICK S. BASHIR, )
DAVID HUERTA, EMANUEL PASTREICH,              )
APRIL VERRETT, EDWARD J. MANKO,               )  Case No: 1:19-cv-1737
CHRISTOPHER B. BOUVIER, INGA CRAREY, )
THOMAS LAMARTINA, JOHN J. SHERIDAN, )
KEVING MCGARR, AND FRANK A. MAXSON, )
TRUSTEES OF THE SERVICE EMPLOYEES             )  Additional Required Service under
INTERNATIONAL UNION NATIONAL                  )  29 U.S.C. § 1132(h) to:
INDUSTRY PENSION FUND,                        )
1800 Massachusetts Ave, Suite 301             )  U.S. Department of Labor
Washington, D.C. 20036,                       )  Attn: Assistant Solicitor
                                              )    for Plan Benefits Security
                                  Plaintiffs, )  200 Constitution Ave., N.W.
v.                                            )  Washington, DC 20210
                                              )
HAMILTON PARK OPCO, LLC                       )  U.S. Department of Treasury
d/b/a ALARIS HEALTH AT HAMILTON PARK )           Attn: Secretary
                                                        )        of the Treasury
525 Monmouth Street                           )  1500 Pennsylvania   Avenue, NW
Jersey City, NJ 07302                         )  Washington, D.C. 20220
                                              )
                                  Defendant.  )
__________________________________________)

  COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
    LIQUIDATED DAMAGES, AUDIT FEES, ATTORNEY’S FEES AND COSTS

                             Introduction, Jurisdiction and Venue

       1.       This is a civil action brought by an employee benefit plan, and by the Trustees of

an employee benefit plan, pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1),

(g)(2) and 1145 and Section 301(a) of the Labor Management Relations Act of 1947, as amended
             Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 2 of 12




(“LMRA”), 29 U.S.C. § 185(a), to collect unpaid collectively bargained contributions, interest,

liquidated damages, and audit fees owed by the Defendant.

        2.       Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. § 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

        3.       Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Service Employees International Union National Industry Pension Fund is administered in this

District.

        4.       Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

complaint will be served upon the Secretary of Labor and the Secretary of the Treasury by

certified mail on or about the date of filing.

                                                 Parties

        5.       Plaintiff Service Employees International Union National Industry Pension Fund

(“SEIU Pension Fund”) is an employee pension benefit plan within the meaning of Sections 3(2),

(3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section

3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of

providing pension benefits to eligible employees. The SEIU Pension Fund is and at all times

material herein has been, a jointly administered trust fund established pursuant to Section 302(c)(5)

of the LMRA, 29 U.S.C. § 186(c)(5). The SEIU Pension Fund is administered at 1800

Massachusetts Avenue NW, Suite 301, Washington, DC 20036.

        6.       Plaintiff Trustees of the SEIU Pension Fund, Stephen Abrecht, Roderick S. Bashir,

Christopher Bouvier, Thomas LaMartina, Edward J. Manko, John J. Sheridan, Frank A. Maxson,
                                                    2
             Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 3 of 12




April Verrett, David Huerta, Inga Crarey, Kevin McGarr and Emanuel Pastreich are the duly

authorized Trustees of the SEIU Pension Fund whose duty it is to administer the SEIU Pension

Fund for the benefit of the participants and beneficiaries of the SEIU Pension Fund. Plaintiff

Trustees are fiduciaries within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §

1002(21)(A), and are authorized and empowered to maintain this action.

        7.       Defendant Hamilton Park OPCO, LLC (“Hamilton Park”) is an “employer in an

industry affecting commerce” as defined in Sections 3(5), (9), (11), and (12) of ERISA, 29 U.S.C.

§§ 1002(5), (9), (11), and (12), and Section 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§ 152(2),

(6), and (7).

        8.       Upon information and belief, Defendant Hamilton Park is a corporation

incorporated in the state of New Jersey, with a mailing address of 525 Monmouth Street, Jersey

City, NJ 07302. Hamilton Park does business under the associated name of Alaris Health at

Hamilton Park.

                                    Factual Background

        9.       At all relevant times, 1199 Service Employees International Union, United

Healthcare Workers East, NJ Region (“Union”) has been the exclusive bargaining representative

for all full-time and regular part-time Nurse Aides, Orderlies, Licensed Practical Nurses,

Registered Nurses, Cooks, Dietary Aides, Housekeeping, Porters, Maintenance, and Elevator

Operators employed by Defendant.

        10.      Hamilton Park Healthcare Center, LTD. (“Hamilton Park I”) was a party to a

Collective Bargaining Agreement (“CBA” or “Agreement”) establishing the terms and conditions

of employment for all full-time and regular part-time Nurse Aides, Orderlies, Licensed Practical
                                               3
          Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 4 of 12




Nurses, Registered Nurses, Cooks, Dietary Aides, Housekeeping, Porters, Maintenance, and

Elevator Operators employed by Defendant that was effective for an initial term of March 13, 2008

through February 28, 2013 (“2008 CBA”). A true, correct and complete copy of the 2008 CBA is

attached as Plaintiffs’ Exhibit 1.

        11.     Pursuant to a November 7, 2012 arbitration award (“Morris Tuchman Award”), the

2008 CBA was amended and extended to remain effect through June 30, 2016. A true, correct and

complete copy of the Morris Tuchman Award is attached as Plaintiffs’ Exhibit 2.

        12.     On December 28, 2012 Hamilton Park purchased Hamilton Park I. Hamilton Park

then executed a Memorandum of Agreement on April 24, 2013 agreeing to be bound by all terms

of the 2008 CBA and the Morris Tuchman Award. A true, correct and complete copy of the MOA

is attached as Plaintiffs’ Exhibit 3.

        13.     By signing the Memorandum of Agreement, Hamilton Park became a participating

employer in the SEIU Pension Fund as of May 1, 2013.

        14.     The CBA states that Hamilton Park is obligated to remit monthly contributions and

remittance reports to the SEIU Pension Fund on behalf of all employees covered by the Agreement.

Ex. 1 at 25; Ex. 2 at 19, 22. Monthly contributions are due in an amount equal to 2.5% of the gross

earnings of each employee covered by the Agreement. Ex. 2 at 19. Contributions and reports are

due to the Fund or before the 15th day of the month following the month in which work was

performed. Ex. 1 at 25-26.

        15.     Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, employers who are obligated

to make contributions to a multi-employer employee benefit plan must do so in accordance with

the terms of the applicable collective bargaining agreement.
                                                4
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 5 of 12




       16.     Under the terms of the Agreement, and by submitting reports and contributions to

the Fund, Hamilton Park also agreed to be bound by the SEIU Pension Fund’s Agreement and

Declaration of Trust (“Trust Agreement”), and by all resolutions and rules adopted by the Trustees

pursuant to the powers delegated to them by the Trust Agreement, “including collection policies,

receipt of which is hereby acknowledged.” Ex. 1 at 26. A true and correct copy of the Trust

Agreement is attached as Plaintiffs’ Exhibit 4.

       17.     Under the Trust Agreement, the Trustees are empowered to create and enforce a

collection policy for the assessment of unpaid and delinquent contributions. See Ex. 4.

Accordingly, and as discussed in the CBA, Defendants are obligated to remit contributions to the

Fund in accordance with the Statement of Policy for Collection of Delinquent Contributions

(“Collections Policy”) adopted by the Trustees. A true and correct copy of the Collections Policy

is attached as Exhibit 5.

       18.     Article 30.3(b) of the CBA and Section 3.1 of the SEIU Pension Fund’s Trust

Agreement provide that Hamilton Park must submit complete remittance reports to the SEIU

Pension Fund with the employer’s contributions. Ex. 1 at 26; Ex. 5, Sec. 3.1. The remittance report

must contain the names of each covered employee and the gross earnings of each covered

employee during the reporting month. Ex. 1 at 26; Ex. 5, Sec. 3.1.

       19.     Section 4 of SEIU Pension Fund’s Trust Agreement and Section 5 of the

Collections Policy both provide that the SEIU Pension Fund may audit any contributing employer

for the purpose of ensuring that such employer has remitted the appropriate amount of

contributions to the Pension Fund. Ex. 4, Sec. 5; Ex. 5, Sec. 4.

       20.     Section 3.2 of the Trust Agreement and Section 5 of the Collection Policy provide
                                                  5
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 6 of 12




that an employer delinquent in its contribution obligations to the SEIU Pension Fund and the

subject of a collection lawsuit is liable for interest at the rate of ten percent (10%) per annum,

liquidated damages at the greater of the interest on the delinquent contributions or twenty percent

(20%) of the delinquent contributions after the commencement of legal action, and attorneys’ fees

and costs. Ex. 4, Sec. 3.2; Ex. 5, Sec. 2.

       21.     15.     Pursuant to the Pension Protection Act of 2006, 29 U.S.C. § 1085, et seq.

(“PPA”), the SEIU Pension Fund was determined to be in critical status for the plan years

beginning January 1, 2009, January 1, 2010, January 1, 2011, January 1, 2012, January 1, 2013,

January 1, 2014, January 1, 2015, January 1, 2016, January 1, 2017, and January 1, 2018.

Participating employers in the Fund were notified of this status via letters sent April 30, 2009,

April 30, 2010, April 30, 2011, April 30, 2012, April 30, 2013, April 28, 2014, April 28, 2015,

April 28, 2016, April 28, 2017, and April 28, 2018. Copies of these letters are attached as Plaintiffs’

Exhibit 6.

       22.     For plans in critical status, the PPA requires that all contributing employers pay to

the plan a surcharge to help correct its financial situation. The amount of the surcharge is equal to

a percentage of the amount an employer is otherwise required to contribute to the plan. For the

SEIU Pension Fund, a five percent (5%) surcharge was applicable in the initial critical year (2009),

and a ten percent (10%) surcharge was applicable in 2010 and for each succeeding plan year

thereafter in which the plan is in critical status, until the bargaining parties agree to a Collective

Bargaining Agreement that implements one of the supplemental contribution schedules in the

Rehabilitation Plan adopted by the SEIU Pension Fund, or the Default Schedule is imposed on the

participating employer. Participating employers were notified of the Rehabilitation Plan adopted
                                                  6
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 7 of 12




by the SEIU Pension Fund in November 2009. A copy of this letter is attached as Plaintiffs’

Exhibit 7.

       23.     In accordance with the PPA, Defendant was required to pay supplemental

contributions to the Fund. Specifically, under the express terms of the CBA, Hamilton Park was

required to pay contributions in accordance with the Preferred Schedule of the Rehabilitation Plan.

Ex. 2 at 19, 22; see Ex. 5. Thus, in addition to the contributions due to the Fund under the base

terms of the CBA, Defendant was required to pay supplemental contributions in an amount equal

to 27.7% of all contributions otherwise due for the months of July 2012 through June 2013. Ex. 2

at 19, 22. Effective July 1, 2013, Defendant was required to pay supplemental contributions in an

amount equal to 37.6% of all contributions otherwise due. Id. Effective July 1, 2014, Defendant

was required to pay supplemental contributions in an amount equal to 48.3% of all contributions

otherwise due.    Id.   Effective July 1, 2015, Defendant was required to pay supplemental

contributions in an amount equal to 59.8% of all contributions otherwise due. Id. Effective July

1, 2016, Defendant was required to pay supplemental contributions in an amount equal to 72.1%

of all contributions otherwise due. Id. Effective July 1, 2017, Defendant was required to pay

supplemental contributions in an amount equal to 85.5% of all contributions otherwise due. Id.

Effective July 1, 2018, Defendant was required to pay supplemental contributions in an amount

equal to 99.9% of all contributions otherwise due. Id.

       24.     During the period of May 2013 through the present, Defendant has failed to remit

certain contractually required reports and contributions and has failed to pay certain interest

charges, liquidated damages, and surcharges and supplemental contributions due under the PPA

to the SEIU Pension Fund.
                                                7
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 8 of 12




                        COUNT I – Amounts Owed Pursuant to Audit

       25.     Plaintiffs reallege and incorporate Paragraphs 1 through 24.

       26.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       27.     Defendant is obligated, pursuant to the CBAs, to provide contributions to the SEIU

Pension Fund on behalf of its covered employees. Defendant has failed and refused to fulfill its

contractual obligations for owed contributions, resulting interest and liquidated damages, and PPA

supplemental contributions, as demonstrated by a payroll audit conducted on Defendant by the

SEIU Pension Fund for the calendar years 2013 through 2015. A true, complete and correct copy

of the audit, which was conducted in 2016, is attached hereto as Plaintiffs’ Exhibit 8.

       28.     The audit revealed that Defendants owe $45,365.04 in contributions, $20,422.87 in

PPA supplemental contributions, $2,151.80 in audit testing fees, $28,890.72 in interest (through

June 14, 2019), and $13,157.58 in liquidated damages to the SEIU Pension Fund. While

contributions remain unpaid, interest continues to accrue on these delinquent contributions and

audit fees have been assessed pursuant to the Fund’s governing documents.

       29.     In total, the audit revealed that Hamilton Park owes a total of $109,988.01 to the

SEIU Pension Fund for unpaid contributions, PPA supplemental contributions, interest, liquidated

damages and testing fees for the calendar years 2013 through 2015.

       30.     Under Section 502(g) of ERISA, the CBAs, and the Trust Agreement, Plaintiffs are

entitled to recover all costs of this action from Defendants, including reasonable attorneys’ fees

and court costs.

       31.     Prior to commencing this lawsuit, the SEIU Pension Fund attempted to resolve this
                                                 8
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 9 of 12




matter with Defendant and its counsel to obtain the outstanding amounts due from the Defendant.

Defendant has failed to make a payment on the amounts due. There is little prospect that, lacking

judicial compulsion, Defendant will satisfy their obligations to the SEIU Pension Fund, and pay

the delinquent and unpaid contributions, liquidated damages and interest due to the SEIU Pension

Fund.

        32.      Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s

failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.

                                     Count II – Delinquencies

        33.      Plaintiff’s reallege and incorporate paragraphs 1 through 32.

        34.      This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1332(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

        35.      Defendant is obligated, under the terms of the CBAs, to provide remittance reports

and contributions to the SEIU Pension Fund on behalf of the Defendant’s employees and interest

and liquidated damages are charged upon unpaid or late paid contributions.

        36.      For certain months during the period of May 2013 through the present, Defendant

has failed to timely remit contributions, incurring interest and liquidated damages on paid

contributions.

        37.      For certain months during the period of May 2013 through the present, Defendant

has failed to remit the full amount of contributions and supplemental contributions, and thus owes
                                                  9
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 10 of 12




the SEIU Pension Fund delinquent contributions, in addition to interest and liquidated damages

accrued on such delinquencies.

        38.    Under Section 502(g) of ERISA, the CBAs, and the Trust Agreement, Plaintiff is

entitled to recover all costs of this action from Defendant, including reasonable attorneys’ fees and

court costs.

        39.    Prior to commencing this lawsuit, the SEIU Pension Fund attempted to resolve this

matter with Defendant and its counsel to obtain the outstanding amounts due from the Defendant.

Defendant has failed to make a payment on the amounts due. There is little prospect that, lacking

judicial compulsion, Defendant will satisfy their obligations to the SEIU Pension Fund, and pay

the delinquent and unpaid contributions, liquidated damages and interest due to the SEIU Pension

Fund.

        40.    Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s

failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.

        WHEREFORE, Plaintiffs respectfully request that the Court:

        1.     Declare that Defendant is delinquent in remitting owed contributions, interest,

liquidated damages, testing fees, and PPA supplemental contributions to the SEIU Pension Fund

pursuant to the CBAs;

        2.     Enter judgment in the amount of $109,988.01 pursuant to the audit conducted for

the period of 2013 through 2015;
                                                 10
         Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 11 of 12




        3.     Enter judgment for unpaid delinquent contributions, interest, liquidated damages,

and PPA supplemental contributions for the period of May 2013 through the resolution of this

litigation;

        4.     Enter judgment for Plaintiffs’ attorneys’ fees and costs, as required by the

Collective Bargaining Agreements, the Trust Agreement and Section 502(g) of ERISA;

        5.     Retain jurisdiction of this case pending compliance with its Orders; and,

        6.     Grant such relief as the Court may deem appropriate.

                                              Respectfully submitted,

                                    /s/ Diana M. Bardes
                                   Diana M. Bardes (DC Bar No. 1010075)
                                   Mooney, Green, Saindon, Murphy & Welch, P.C.
                                   1920 L Street, NW, Suite 400
                                   Washington, D.C. 20036
                                   (202) 783-0010
                                   (202) 783-6088 Facsimile
                                   dbardes@mooneygreen.com
Dated: June 14, 2019               Counsel for the Plaintiffs
                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

       I hereby certify that on this 14th day of June, 2017, a true and correct copy of the
foregoing COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS,
INTEREST, LIQUIDATED DAMAGES, AUDIT FEES, ATTORNEY’S FEES AND COSTS
was served via certified mail on:

        U.S. Department of Labor
        Attn: Assistant Solicitor for Plan Benefits Security
        200 Constitution Ave., N.W.
        Washington, DC 20002

        U.S. Department of Treasury
        Attn: Secretary of the Treasury
        1500 Pennsylvania Avenue, NW
        Washington, D.C. 20220


                                                 11
Case 1:19-cv-01737-RDM Document 1 Filed 06/14/19 Page 12 of 12




                             /s/ Diana M. Bardes
                             Diana M. Bardes




                              12
